Citation Nr: 1509245	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-03 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial compensable rating for status post macroprolactinoma.

2. Entitlement to an initial rating in excess of 30 percent for headaches.


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2000 to June 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of the case was subsequently transferred to the RO in New York, New York.  

The May 2009 rating decision granted service connection for status post macroprolactinoma and headaches, and assigned initial noncompensable and 10 percent ratings, respectively, effective March 27, 2008.  Thereafter, the Veteran appealed with respect to the propriety of the initially assigned ratings.  During the course of the appeal, a December 2012 Decision Review Officer decision increased the Veteran's disability rating for headaches to 30 percent, effective March 27, 2008.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  As the maximum rating has not been awarded, the issue remains on appeal.  This case was remanded in February 2014 for additional development and now returns for final appellate review.

In his February 2013 substantive appeal (VA Form 9), the Veteran indicated that he desired a Board hearing before a Veterans Law Judge sitting in Washington, D.C.  As such, in a November 2013 letter, he was informed that his requested hearing had been scheduled for December 2013.  A review of the Veterans Appeals Control and Locator System reveals that the Veteran failed to appear for his scheduled hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. 
§ 20.702(d) (2014).  

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.  

FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's status post macroprolactinoma does not result in any residuals, other than his separately service-connected headaches, to include impairment of motor, sensory, or mental function.

2.  For the entire appeal period, the Veteran's headaches most nearly approximate prostrating attacks occurring on an average once a month over several months, without more severe symptomatology more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for status post macroprolactinoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8022 (2014).

2.  The criteria for an initial rating in excess of 30 percent for headaches have been not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

A May 2008 letter, sent prior to the initial decision issued in May 2009, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the AOJ granted service connection for status post macroprolactinoma and headaches in the May 2009 rating decision.  The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for such disabilities from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for status post macroprolactinoma and headaches were granted and initial ratings were assigned in the May 2009 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's post-service treatment records from VA and Eisenhower Army Medical Center and VA examination reports.  The Board notes that the Veteran's service treatment records have been determined to be unavailable; however, as the matters for consideration pertain to the severity of his service-connected disabilities as of the effective date of service connection, i.e., March 2008, and such records are dated from June 2000 to June 2004, they are irrelevant to the instant matter.  Moreover, records pertaining to the Veteran's Physical Evaluation Board (PEB) and Temporary Disability Retired List (TDRL) proceedings are of record.

Additionally, following the Board's remand, the Veteran was given the opportunity in a February 2014 letter to identify and provide authorization for VA to request treatment records from private medical providers, to include Drs. Rezaiamiri and Schlossberg.  In this regard, the Board notes that, in addition to such physicians,  October 2010 and June 2012 VA treatment records reflect that the Veteran was followed by private endocrinologists and neurologists, Drs. Wexler and Firouztale, and had been seen at emergency rooms for severe headaches.  However, the Veteran did not provide authorization forms so as to allow VA to obtain such private treatment records, nor has he identified any additional, outstanding records that have not been requested or obtained.  The duty to assist in the development and adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Additionally, the Veteran was afforded VA examinations in October 2012 and November 2012 to determine the nature and severity of his status post macroprolactinoma and headaches, respectively.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not alleged that the examinations were inadequate.  Moreover, the Veteran has not alleged that his disabilities have worsened in severity since the 2012 VA examinations.  Rather, he argues that the evidence shows that his disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for higher initial ratings and no further examinations are necessary. 

Finally, the Board finds that there was substantial compliance with its February 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in February 2014 directed the AOJ to request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding non-VA treatment records pertaining to his status post macroprolactinoma and headaches, to include Dr. Rezaiamiri and Dr. Schlossberg, and obtain additional VA treatment records dated from 2004 to the present.  Thereafter, the AOJ sent the Veteran the aforementioned February 2014 letter in which he was requested to identify and provide authorization for VA to request treatment records from private medical providers, to include Drs. Rezaiamiri and Schlossberg.  However, as noted previously, the Veteran did not respond to such letter.  Additionally, VA treatment records dated from August 2004 to October 2013 were associated with the record. Accordingly, the Board finds that there has been substantial compliance with the February 2014 Board remand directives and, therefore, no further action is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

By way of history, an April 2004 PEB proceeding revealed that that the Veteran was found unfit to perform the duties of his office grade rank, or rating due to a diagnosis of status post macroprolactinoma, for which he underwent surgery in January 2003.  

An April 2006 record from the Eisenhower Army Medical Center reflects that the Veteran was seen for a history of macroprolactinoma, which was noted to have first been diagnosed in 2002.  At such time, he complained of headaches twice a week, which had increased in frequency in the prior two years.  The assessment was pituitary neoplasm prolactinoma macroadenoma.

A May 2006 MRI revealed evidence of prior surgery in the pituitary fossa with deviation of the pituitary stalk and a small amount of residual pituitary tissue.  There was no evidence of recurrent mass or tumor.

A June 2006 record reflects that the Physical Evaluation Board determined that the Veteran was found unfit with a physical disability that has not stabilized at a permanent rate of disability.  He was retained on the TDRL.

A September 2007 record from the Eisenhower Army Medical Center reflects that the Veteran was seen for a history of macroprolactinoma, which was noted to have first been diagnosed in 2002, and complaints of continuing headaches.  At such time, he complained of headaches twice a week, sometimes none.  Upon physical examination, the Veteran was awake; alert; oriented to time, place, and person; well developed; well nourished; healthy appearing; active; and in no acute distress.  The Veteran's systems were normal and, upon neurological examination, his speech, mental status, and cranial nerves were normal.  A motor examination demonstrated no dysfunction.  The assessment was pituitary neoplasm prolactinoma macroadenoma.  An MRI of the brain and pituitary showed no mass effect or shift of midline structures.  Ventricles and subarachnoid cisterns were normal.  There was no evidence of acute infarct or intracranial hemorrhage.  The MRI of the pituitary revealed a small amount of residual pituitary with no definite evidence of residual adenoma.  The impression was a stable exam and status post macroadenoma resection.

An October 2007 statement from the Veteran's physician indicated that an MRI looked good and stable compared to previous examinations.  He further stated that, biochemically, the Veteran's pituitary function was normal, and, while his prolactin was still high, it did not appear to be causing any problems with other hormones.  

The PEB proceedings dated in November 2007 found the Veteran unfit with a physical disability that had not stabilized at a permanent rate of disability.  He was retained on the TDRL.  The Veteran filed his claims for service connection in March 2008.  A December 2009 PEB reflects that the Veteran was unfit to continue naval service because of a physical disability with a total disability rating of 30 percent per the combined ratings table, warranting permanent retirement from the TDRL for migraine headaches associated with pituitary macroadenoma.  


A. Status post macroprolactinoma

The Veteran's macroprolactinoma is currently evaluated as noncompensably disabling under Diagnostic Code (DC) 8022, effective March 27, 2008.  See 38 C.F.R. § 4.124a, DC 8022. 

The introduction to 38 C.F.R. § 4.124a indicates that, with the exceptions noted, disability from the following diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function, to include psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors or visceral manifestations in relation to his endocrine system.  

Pursuant to DC 8022, the minimum rating for a benign growth is 60 percent.  The minimum rating for residuals of a benign growth is 10 percent.   

For the minimum ratings for residuals under diagnostic codes 8000-8025, ascertainable residuals must be shown.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  See Note at "Organic Diseases of the Central Nervous System" in 38 C.F.R. § 4.124(a).

Post-service treatment records reflect that the Veteran was followed for a prolactinoma, status post surgery, and remained on medication for such; however, no residuals of the tumor, other than headaches, are noted.

At a September 2010 VA eye examination, it was noted that the Veteran had a history of prolactinoma and had surgery on his pituitary in January 2003.  He reported no other treatment since the initial surgery.  The Veteran also indicated that he had MRIs every six months and has had no regrowth since such time.  

The Veteran underwent a VA examination in October 2012 to evaluate his status post macroprolactinoma.  The VA examiner reviewed an August 2012 Magnetic Resonance Imaging (MRI) test of the brain, which resulted in an impression of no sellar or suprasellar masses, and partially empty sella turcica.  She noted the Veteran underwent surgery for macroprolactinoma in 2002.  The examiner explained that the condition was controlled with continuous medication of Cabergoline twice a week.  She indicated that, while the Veteran reported suffering from headaches, there were no residual conditions or complications due to his macroprolactinoma.  The examiner noted that all treatment for the condition was completed and the Veteran was in a watchful waiting status.  The VA examination report lists no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to the Veteran's macroprolactinoma.  

The Board notes that the Veteran had claimed that he had visual field damage in the left eye from his tumor and the resulting surgery.  However, a January 2011 rating decision denied service connection for a left eye condition as a residual of the Veteran's tumor.  Specifically, such relied on the September 2010 VA examiner's determination that there are no signs of optic nerve damage and there is no visual defect related to the pituitary tumor.  

Therefore, the Board finds that the evidence does not document any ascertainable residuals attributable to the Veteran's service-connected macroprolactinoma, other than his separately service-connected headaches, to include impairment of motor, sensory, or mental function, sufficient to warrant a compensable disability rating.  Moreover, as the Veteran is already in receipt of a separate 30 percent rating for his headaches pursuant to DC 8100, to assign a 10 percent rating under DC 8022 would be tantamount to pyramiding.  See 38 C.F.R. § 4.14 (pyramiding, the evaluation of the same disability or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities).  In this regard, it is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In the instant case, the only residual associated with the Veteran's tumor is headaches and he is already in receipt of a 30 percent rating for such disability.  Therefore, to assign a 10 percent rating based on the same symptomatology would result in pyramiding.

Further, there is no indication that the Veteran suffers from an impairment of motor, sensory, or mental function, to include psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors or visceral manifestations in relation to his endocrine system.  See 38 C.F.R. § 4.124a.  

In this regard, the Board acknowledges that the Veteran believes his condition warrants an initial compensable rating.  Specifically, in a January 2013 statement, he argued that, because his tumor was declared to be permanent by the Navy, he should receive at least a 10 percent rating.  However, such is not the basis for which compensation may be awarded.  Rather, a compensable rating is warranted only if ascertainable residuals of his tumor are shown.  In this regard, the Veteran has only alleged residuals manifested by headaches and visual field damage in the left eye.  As indicated previously, he is already in receipt of separate service connection for headaches and it has been determined that he has no residuals associated with his left eye.  Therefore, the Board finds that, for the entire appeal period, there are no ascertainable residuals associated with the Veteran's service-connected macroprolactinoma, other than his separately service-connected headaches.  Therefore, the Board finds that an initial compensable rating for the Veteran's macroprolactinoma under DC 8022 is not warranted.

B. Headaches   

The Veteran's service-connected headaches have been assigned an initial 30 percent disabling under DC 8100, effective March 27, 2008.  See 38 C.F.R. § 4.124a.  A 30 percent rating contemplates characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson, supra (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack). By way of reference, the Board notes that according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY p. 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."

Applying the criteria to the facts of this case, the Board finds that the criteria for an initial rating in excess of 30 percent is not warranted for service-connected headaches for any time during the appeal period.  In this respect, the evidence shows that the Veteran's headaches most nearly approximate prostrating attacks occurring on an average once a month over several months, without more severe symptomatology more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In a statement received from the Veteran in June 2010, he described suffering from frequent headaches, often on a weekly basis, which were treated with medication.  The Veteran described the effect of the headaches on his job as a teacher's assistant, and that he was in danger of losing his job due to his frequent headache-related absences.

The Veteran's VA treatment records show that, in October 2010, he reported that he went to the emergency room the day before with an unbearable headache.  The Veteran was again treated for headaches in June 2012, at which time he reported that his headaches had occurred daily for the prior two weeks and lasted the entire day.  It was further noted that he had sought treatment at the emergency room two days previously.  He was prescribed medication and referred to a neurology clinic.  In August 2012, it was noted that the Veteran was a manager for Enterprise rental car company, and was seen for headaches, which he reported were increasing in frequency.  At his neurology consult that month, the Veteran reported an increase in headache frequency when he used nonsteroidal anti-inflammatory drugs (NSAIDS) to treat them.  He reported having headaches twelve times a month, and at least two a week that rendered him non-functional.  The VA neurologist prescribed nortryptaline for the headaches.  

At the October 2012 VA examination for his macroprolactinoma, the Veteran reported the residual of severe migraine headaches two to three times per week.  He reported that he has missed several days from work related to the pain from the headaches, and misses, on average, 3 to 4 days every month from work.
 
The Veteran underwent a VA examination in November 2012.  At that time, the Veteran reported that the headache intensity varied from slight to debilitating.  He further stated that the nortryptaline had reduced both the frequency and severity of his headaches.  Specifically, he only gets a severe headache about 1 of every 5 headaches where he used to get bad headaches 3-4 out of 5.  He further stated that the frequency of headaches is now one time a week when it used to be three to four times a week.  As a result, the Veteran reported, he was missing much less work due to his headaches.  He indicated symptoms of pulsating or throbbing head pain, and periorbital, alternating sides.  He also experienced nausea and sensitivity to light, sound, and smell.  The duration of typical head pain was less than one day 

The VA examiner noted that the Veteran suffered from characteristic prostrating attacks of migraine headache pain, less than once every two months, and did not have very frequent prostrating and prolonged attacks of migraine headache pain.  She noted that the Veteran worked as a manager at a rental car outlet and, while his headache condition impacted his ability to work, his ability to work had improved.

In February 2013, the Veteran was seen by a VA neurologist and reported his headaches had improved on medication.  In June 2013, he was seen at VA and reported he was on a one-month leave of absence from work due to his headaches, but was given medical clearance to return.  The Veteran reported that his headaches had decreased in frequency from approximately four times a week to once weekly or once every two weeks. However, he reported an increase in headaches when treated with NSAIDS; he was advised to discontinue their use.  He reported experiencing light/sound/smell sensitivity, nausea/vomiting, and preceding aura with spots of light in periphery of vision when having a headache. In August 2013, the Veteran was seen at the VA emergency department for a headache and was given pain medication and discharged.

Based on the foregoing, the Board finds that the evidence does not more nearly approximate the criteria supportive of a 50 percent rating under DC 8100.  In this regard, while the Veteran's lay statements and the medical evidence demonstrate that he experiences frequent headaches, which occur weekly and require medication for control, and sometimes result in exacerbations that have required trips to the emergency room and a one-month leave of absence from his job, such do not result in symptomatology more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In this regard, while the Veteran has alleged missing days from work due to his headaches and required a one-month leave of absence to switch his headache medication, the record shows that he has been able to maintain gainful employment during the course of the appeal.  In fact, while he reported that he was a teacher assistant in 2010, subsequent records show that he had advanced in his career to a manager of a rental car company.  Such success is incompatible with a finding of severe economic inadaptability.  Furthermore, based on a review of the Veteran's records and his own reports of the nature and severity of his headaches, the November 2012 VA examiner determined that such did not result in very frequent prostrating and prolonged attacks of migraine headache pain.
 
In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected headaches and notes that his lay testimony is competent to describe the symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the 30 percent disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his headaches.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected headaches.   

C. Other considerations

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected status post macroprolactinoma and headaches; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

 Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected status post macroprolactinoma and headaches.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each disability is rated and that there are no additional symptoms of his disabilities that are not addressed by the rating schedule.  The Veteran's subjective complaints are contemplated by the rating criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

During the pendency of the Veteran's claims, a claim for TDIU was considered and denied by the RO in the May 2009 rating decision.  The Veteran has not appealed such decision with respect to the denial of the TDIU.  Such adjudication reflects the permissive bifurcation of the increased rating claims from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter. 

In sum, Board finds that the preponderance of the evidence is against higher initial ratings for the Veteran's status post macroprolactinoma and headaches.  Therefore, the benefit of the doubt doctrine is not applicable and his claims for higher initial ratings must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

An initial compensable rating for status post macroprolactinoma is denied.

An initial rating in excess of 30 percent for headaches is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


